Citation Nr: 1755497	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957.  In the November 2014 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board.  Subsequently, in October 2017, the Veteran, in writing, withdrew the hearing request.  As such, the Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and was also diagnosed with tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  There is no competent and persuasive evidence showing the Veteran's current  bilateral hearing loss and/or tinnitus is proximately due to or the result of his noise exposure during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

As for the duty to assist, the only argument raised was in the Veteran's notice of disagreement, where he stated the VA examiner was "opinionated" against him because he did not file a claim for many years after service.  The Board is not persuaded by this argument and declines to remand the case for another exam.  While a delay in filing a claim is one factor that the Board can consider, it is by no means a deciding point on this particular claim.  Looking at the rationale the VA examiner provided, there was no comment on the fact the Veteran filed a claim many years after service.  The opinion properly acknowledged the in-service noise exposure and provided a rationale for the negative opinion based on the Veteran's history and the type of hearing loss configuration shown on testing.  There is no indication from the report that the examiner was in any way biased towards the Veteran.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  However, here, there were no manifestations of hearing loss or tinnitus shown during service.   

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  Further, service connection may be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran asserts that bilateral hearing loss is the result of acoustic trauma during service.  Initially, the Board finds that the Veteran has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  An August 2011 VA audiometric examination report showed pure tone thresholds of 40 dB or greater at 500, 2000, 3000, and 4000 Hz in the right ear, and 3000 and 4000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with sensorineural hearing loss in both ears.  Based on this evidence, a current bilateral hearing loss disability for VA compensation purposes is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the evidence shows that the Veteran was exposed to loud noise (acoustic trauma) during service.  The Veteran's DD Form 214 reflects that during service the Veteran worked as an aviation mechanic.  In the November 2014 substantive appeal, via VA Form 9, the Veteran explained that his mechanic duties involved working around the hanger deck, which resulted in exposure to loud jet engine noises.  Further, the VA examiner at the August 2011 VA audiometric examination specifically noted that the Veteran had been exposed to high risk noise during service due to working near aircrafts.  

Finally, the remaining question is whether the current hearing loss is related to the in-service noise exposure.  The Board notes that exposure to acoustic trauma during service, in and of itself, does not mean the claim will automatically be granted.  Here, there is only one medical opinion as to the relationship between the Veteran's hearing loss and his military service, and that opinion is negative.    

The report from the August 2011 VA audiometric examination reflects that the VA examiner opined that the Veteran's hearing loss was less likely than not caused by acoustic trauma in service.  Rather, the VA examiner found that the hearing loss was more likely due to aging, post-service noise exposure, and/or "an undiagnosed medical condition."  The examiner acknowledged the Veteran's exposure to noise during service, but also noted post-service noise exposure from minimal hunting and some use of power tools, as well as the Veteran's occupation of driving a truck for 30+ years.  The examiner concluded that the hearing loss configuration in the right ear, which included low to high frequency sensorineural impairment, is not consistent with hearing loss attributable to noise exposure.  As for the left ear, the hearing loss shown is more likely than not attributable to the normal effects of aging interacting with the Veteran's post-service noise exposure.  The VA examiner also considered the Veteran's report of being hit on the right side of the face during service, but noted such an event would result in a middle ear condition, which was not shown on the current audiogram.

As noted above, this is the only medical opinion of record.  The examiner provided a rationale for the negative opinion, based on the Veteran's history of noise exposure both during and after service, and on the type of hearing loss shown on the audiogram.  The Veteran has not submitted or identified any contrary medical opinion.  While he certainly believes his hearing loss is related to service, he is not competent to provide such an opinion, since, as the VA examiner's opinion shows, hearing loss can be due to a variety of factors, and it requires medical expertise and training to identify etiology.

Per the November 2014 VA Form 9, the Veteran advanced having difficulty hearing since service separation.  In the May 2012 Notice of Disagreement, the Veteran explained that while his hearing had been damaged in service, he did not apply for service connection until recently because he was unaware that VA compensation benefits for hearing loss were available.  While that may be true, there still needs to be a valid opinion linking the post-service diagnosis of hearing loss to his in-service noise exposure, and that is lacking here.  He is not being denied because he filed a claim many years after service, but because a medical professional has opined his hearing loss is not related to service.  For these reasons, the Board finds that although the Veteran was exposed to loud noise (acoustic trauma) while in service, his current bilateral hearing loss is not related to that noise exposure.  There is no reasonable doubt that could be resolved in the Veteran's favor, since there is only one competent opinion of record and it is against the claim.  Therefore, service connection is denied. 

Service Connection for Tinnitus

The Veteran was diagnosed with tinnitus at an August 2011 VA examination.  At the conclusion of the examination, the VA examiner opined that it was at least as likely as not that the tinnitus was a symptom associated with the bilateral hearing loss.  As the criteria for service connection for hearing loss are not met, service connection for tinnitus cannot be granted on a secondary basis.  

As for direct service connection, the service records show no relevant complaints, and the Veteran does not claim that his tinnitus began during and has continued since service.  He reported to the VA examiner that it began 15 years prior (i.e., approximately the mid-1990's), which would have been almost 40 years after service.  There is no persuasive evidence, then, of continuity of symptomatology.  There is also no favorable medical opinion linking his tinnitus to his in-service noise exposure.  In fact, the VA examiner clearly found the tinnitus was less likely than not due to service noise exposure.  There is no contrary opinion of record, so there is no reasonable doubt that could be resolved in the Veteran's favor.  Service connection must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


